RENDERED: MAY 28, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-0353-MR

SHARON COOPER                                                       APPELLANT


                  APPEAL FROM DAVIESS CIRCUIT COURT
v.                HONORABLE JOHN M. MCCARTY, JUDGE
                         ACTION NO. 18-CI-00994


MICHAEL ALAN IVEY, ALICIA
IVEY PAYNE, JASON AARON
HARRINGTON, AND LINDA
DARLENE IVEY                                                         APPELLEES


                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: ACREE, DIXON, AND MCNEILL, JUDGES.

DIXON, JUDGE: Sharon Cooper appeals the order of the Daviess Circuit Court

granting the petition of Michael Alan Ivey and Linda Darlene Ivey for grandparent

visitation with R.H. (“Child”) entered on January 14, 2020. After careful review of

the briefs, record, and law, we affirm.
                  FACTS AND PROCEDURAL BACKGROUND

              The Iveys are Child’s maternal grandparents who, on October 2, 2018,

filed a petition seeking grandparent visitation rights. At the time of the petition,

Cooper, Child’s paternal grandmother, had temporary custody as a result of on-

going dependency, neglect, and abuse (DNA) proceedings. On November 28,

2018, the court held a hearing on the Iveys’ motion for visitation pendente lite and

ultimately granted visitation every other weekend.

              On April 16, 2019, the DNA court entered orders finding that Cooper

qualified as a de facto custodian1 and granting her permanent custody of Child.

Cooper then moved the Daviess Circuit Court to modify the Iveys’ visitation,

arguing that her status as a de facto custodian required heightened deference to her

wishes on the matter. The Iveys objected, and Child’s parents, Jason Aaron

Harrington and Alicia Ivey Payne, both of whom are incarcerated, filed responses

in support of the Iveys having visitation. A hearing on the petition and motion was

held on January 6, 2020.

              Thereafter, the court entered the order currently on appeal granting the

Iveys’ petition and continuing the pendente lite visitation schedule of every other


1
  “‘[D]e facto custodian’ means a person who has been shown by clear and convincing evidence
to have been the primary caregiver for, and financial supporter of, a child who has resided with
the person for a [set period of time] or has been placed by the Department for Community Based
Services.” Kentucky Revised Statutes (KRS) 403.270(1)(a). This statute has since been
amended by 2021 Ky. Laws ch. 132 (SB 32) (eff. Apr. 12, 2021). The current version of the
statute is not applicable herein.

                                              -2-
weekend. Cooper timely moved, pursuant to CR2 59.05, to alter, amend, or vacate

the order arguing that the court utilized the incorrect evidentiary standard and

failed to fully review the applicable factors. The motion was denied, and this

appeal timely followed. We will introduce additional facts as they become

relevant.

                                STANDARD OF REVIEW

                We review a court’s findings of fact under the clearly erroneous

standard and will only reverse if the findings are not supported by substantial

evidence. CR 52.01; Black Motor Co. v. Greene, 385 S.W.2d 954, 956 (Ky. 1964).

We review the court’s legal conclusions de novo. Nash v. Campbell County Fiscal

Court, 345 S.W.3d 811, 816 (Ky. 2011).

                                         ANALYSIS

                “The Circuit Court may grant reasonable visitation rights to [] the . . .

grandparents of a child . . . if it determines that it is in the best interest of the child

to do so.” KRS 405.021(1)(a). In Troxel v. Granville, 530 U.S. 57, 120 S. Ct.

2054, 147 L. Ed. 2d. 49 (2000), the United States Supreme Court held due process

requires that courts give appropriate weight in non-parent visitation proceedings to

protect the parents’ fundamental rights to manage their child’s care, custody, and



2
    Kentucky Rules of Civil Procedure.



                                            -3-
control. Consequently, the Kentucky Supreme Court held in Walker v. Blair, 382

S.W.3d 862, 869 (Ky. 2012), that a heightened standard of evidence—clear and

convincing versus the customary preponderance of the evidence standard—shall be

utilized in grandparent visitation actions against custodial parents. The Walker

court also adopted eight factors3 which it identified as being potentially relevant to

the resolution of grandparent visitation actions. Id. at 871.

                 Recently, in Morton v. Tipton, 569 S.W.3d 388 (Ky. 2019), the

Kentucky Supreme Court addressed whether the heightened evidentiary standard


3
    The factors, which are not exhaustive, are:

                 1) the nature and stability of the relationship between the child
                    and the grandparent seeking visitation;

                 2) the amount of time the grandparent and child spent together;

                 3) the potential detriments and benefits to the child from granting
                    visitation;

                 4) the effect granting visitation would have on the child’s
                    relationship with the parents;

                 5) the physical and emotional health of all the adults involved,
                    parents and grandparents alike;

                 6) the stability of the child’s living and schooling arrangements;
                    […]

                 7) the wishes and preferences of the child[; and]

                 8) the motivation of the adults participating in the grandparent
                    visitation proceedings.

Walker, 382 S.W.3d at 871.

                                                  -4-
articulated in Walker applied when the child was in the permanent custody of

grandparents. The Court answered in the negative and expressly held that “trial

courts must use the preponderance of the evidence standard when considering

grandparent visitation if someone other than a parent, including another

grandparent, is the grandchild’s custodian.” Id. at 399.

                Cooper’s first argument, which was preserved, is that the court erred

as a matter of law by applying the preponderance of the evidence standard. Cooper

acknowledges the apparent relevance of Morton but asserts that this action is

distinguishable. In furtherance of this claim, Cooper contends that Morton

involved a custody and visitation order pursuant to KRS Chapter 620,4 whereas her

custody right derives from KRS Chapter 4035 because she was determined to be a

de facto custodian. Additionally, drawing a parallel from KRS 403.270(1)(b),

which states that de facto custodians have the same standing as parents in custody

matters. Cooper argues that her status requires that she be treated as a parent for

the purposes of the visitation action—a deviation from Morton.

                The history of Morton is similar to the case at hand. The Mortons

received permanent custody of their grandchild as a result of separate DNA




4
    Titled: Dependency, Neglect, and Abuse.
5
    Titled: Dissolution of Marriage; Child Custody.



                                               -5-
proceedings, and a petition for visitation was subsequently filed by Tipton, who

was also the child’s grandparent. While Cooper notes that the DNA court in

Morton entered a grandparent visitation order simultaneously with the permanent

custody order, we find this to be a distinction without a difference where the appeal

arose from the grandparent visitation petition, not the DNA orders, and was

resolved under KRS 405.021. Morton, 569 S.W.3d. at 391, 394. Further, any

attempt by Cooper to claim that the custody order in Morton did not satisfy KRS

Chapter 403 is pure conjecture. This is especially true given that KRS 620.027

dictates that permanent placement and custody orders made during DNA

proceedings “shall utilize the provisions of KRS Chapter 403.” Consequently, we

reject Cooper’s attempt to distinguish Morton.

             Cooper further argues that her status as a de facto custodian imbues in

her the same rights and standing as a parent in all matters and the court erred in not

applying the heightened evidentiary standard. Cooper has provided no authority in

support of her proposition, beyond citing KRS 403.270(1)(b) and cases thereon.

We disagree with Cooper’s contention.

             It is a long-held rule of statutory construction that courts are

constrained by the language of a statute where, as in KRS 403.270, it is clear and

unambiguous on its face. Whittaker v. McClure, 891 S.W.2d 80, 83 (Ky. 1995).

The dictate of KRS 403.270(1)(b) to afford de facto custodians the same standing


                                          -6-
as parents is expressly limited to custody proceedings under certain enumerated

statutory provisions. As such, the statute has no application to the visitation action

at issue. Moreover, Morton expressly rejected the contention that a de facto

custodian can be bestowed a parent’s superior rights. 569 S.W.3d at 397.

Accordingly, we find that the court did not err in applying the preponderance of the

evidence standard.

             Cooper next argues that the court erred as a matter of law and

rendered a clearly erroneous finding when it determined that the fourth Walker

factor, the effect granting visitation would have on the child’s relationship with the

parents, was inapplicable. In Morton, the Court reaffirmed the utility of the

Walker factors in non-parent custodian cases and advised courts to replace the

references to “parents” therein with “non-parent custodian.” Id. at 399. Therefore,

we agree with Cooper that the court erred in stating the factor was not relevant

instead of modifying it to suit the facts at hand.

             However, while it is best practice to list and consider all the

enumerated Walker factors, what is pivotal is that the court’s order reflects actual

consideration of the factors, not the format of the order. Indeed, in Morton the

Kentucky Supreme Court deemed the trial court’s findings sufficient despite their

failure to even cite the Walker factors where the order nevertheless demonstrated

consideration consistent therewith. Id. at 399. Herein, Cooper did not identify in


                                          -7-
her brief what evidence the court failed to consider. Further, the evidence Cooper

identified in her CR 59.05 motion as relevant to the omitted Walker factor, i.e.,

alleged behavioral problems and the general desire to raise Child as she sees fit,

was identified and weighed by the court in its order. As the order on appeal

demonstrates a thorough consideration of the relevant factors and evidence, we

find no reversible error, and Cooper’s claim fails.

                                  CONCLUSION

             Therefore, and for the foregoing reasons, the order of the Daviess

Circuit Court is hereby AFFIRMED.



             ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEES MICHAEL
                                           ALAN IVEY AND LINDA
William D. Tingley                         DARLENE IVEY:
Louisville, Kentucky
                                           Angela L. Thompson
                                           Owensboro, Kentucky




                                         -8-